Citation Nr: 0317471	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for left 
shoulder disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from October 1993 to January 
1999.

This matter is before the Board of Veterans' Appeals on 
appeal of an August 1999 rating decision from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned a noncompensable evaluation for left 
shoulder disability after granting service connection for 
this disability.  When the case was before Board in May 2001, 
it was remanded for further development.  It was returned to 
the Board in June 2003.

The Board notes that in a statement received in April 2003, 
the veteran raised the issues of entitlement to an increased 
rating for service-connected scoliosis of the lumbosacral 
spine and entitlement to a 10 percent rating based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 (2002).  Also, in a statement received in 
June 2003, the veteran raised the issues of entitlement to 
service connection for abdominal pain, diverticulosis and 
joint pain in both knees.  These matters have not been 
addressed by the RO.  Therefore, they are referred to the RO 
for appropriate action.  


REMAND


Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In response to the Board's remand for outstanding private 
medical records and another VA examination, the RO sent the 
veteran a letter in March 2003, in which it attempted to 
comply with the notification requirements of the VCAA.  In 
this letter, the RO informed the appellant of the evidence 
and information needed to establish entitlement to service 
connection rather than the evidence and information needed to 
establish entitlement to a higher initial rating for her left 
shoulder disability.  The RO did inform her of the 
information and evidence that she should submit and the 
assistance that VA would provide in obtaining evidence and 
information on her behalf.  She was also informed that the 
evidence and information submitted in response to the letter 
should be submitted within one month of the date of the 
letter.  She thereafter attempted to provide the RO with 
authorization to obtain pertinent private records.  The RO 
informed her in May 2003 that the authorization provided was 
not legally sufficient; the RO provided her with the 
appropriate authorization form and requested her to complete 
and return it.  She was told that the completed form should 
be submitted within 30 days of the RO's letter.  To date, she 
has not submitted the completed form.

38 U.S.C.A. § 5103(b) provides that if requested information 
or evidence is not received by VA within one year from the 
date of notification, no benefit may be paid or furnished by 
reason of the claimant's application.  

Although 38 C.F.R. § 3.159 (2002) authorizes the RO to 
adjudicate a claim before expiration of the one year period 
if requested information or evidence is not received within 
30 days of the request, it would be premature for the Board 
to decide this claim before the expiration of the one year 
period.  In this regard, the Board notes that under 38 C.F.R. 
§ 19.9(a) (2002), the Board was authorized to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  This section also authorized the Board 
to render a decision not less than 30 days after notifying 
the appellant of the additional development by the Board.  

The United States Court of Appeals for the Federal Circuit 
has held that the provisions of 38 C.F.R. § 19.9(a) 
authorizing the Board to render a determination not less than 
30 days after notice of the development has been sent to the 
appellant are invalid because they conflict with the 
provisions of 38 U.S.C.A. § 5103, which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should send the veteran 
another letter properly informing her of 
the evidence and information necessary to 
substantiate her claim, the evidence and 
information that she should submit and 
the assistance that VA will provide in 
obtaining evidence and information on her 
behalf.  

2.  Then, the RO should undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations, to include, if indicated, 
affording the veteran another VA 
examination.  

3.  If additional evidence is received, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and her representative and they should be 
afforded an appropriate opportunity to 
respond.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order; 
however, the case should not be returned 
to the Board before the expiration of the 
one year period provided by 38 U.S.C.A. 
§ 5103(b) unless the appellant waives her 
right to a one-year period for the 
submission of evidence and information 
requested by the RO.

No action is required on the part of the veteran or her 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(CONTINUED ON NEXT PAGE)





(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


